Case 2:14-cv-00983-DEW-KK Document 79 Filed 08/10/20 Page 1 of 1 PageID #: 4021



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


 JENNY WARNER                                                 CIVIL ACTION NO. 14-cv-983

 VERSUS                                                       JUDGE DONALD E. WALTER

 AEROFRAME SERVICES, LLC, ET AL.                              MAGISTRATE JUDGE KAY


                                              ORDER

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, after independent review of the record, a de novo determination of the

 issues, consideration of the objections filed (which provided no new bases for objection), and

 having determined that the findings are correct and made under applicable law,

        IT IS ORDERED that the Report and Recommendation is hereby ACCEPTED and

 ADOPTED. The Court now supplements its ruling on subject matter jurisdiction as set forth in

 the Report and Recommendation issued and adopted by the Court in 2016 (Record Documents 39

 and 44) to incorporate into the finding that the Court does have subject matter jurisdiction for the

 reasons set forth in the Report and Recommendation issued and adopted by the Court in the related

 case of Ashford v. Aeroframe Services, LLC, et al., (“Ashford 2”) bearing docket number 19-cv-

 610. See 19-cv-610, Record Documents 62 and 69. The initial denials of remand in this matter

 are now supplemented to include the reasons for denial in Ashford 2 as if those reasons and that

 judgment adopting the reasons were reproduced in this matter in their entirety.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 10th day of August, 2020.
